Plaintiff appeals from the judgment. In the briefs the action is described by counsel for appellant as one in replevin to recover the possession of certain personal property, and by counsel for the respondents as an action to recover damages for alleged wrongful conversion of personal property. No part of the record has been printed in the briefs, except that the findings of fact and conclusions of law are printed in the brief of respondents.
The facts found are sufficient to sustain the judgment. Counsel for appellant say that the findings of fact are contrary to the evidence, but do not point out any particulars in which the evidence is not sufficient to support those findings. They further say in their brief that "the evidence in this case shows" certain facts stated by them, without setting forth any part of the record of such evidence. The only record on appeal consists of a typewritten transcript. It is presumed that by their briefs counsel have presented to us all portions of the record to which they desire to call our attention. (Code Civ. Proc., sec. 953c.) Many decisions concerning such defective presentations of the record are collected *Page 431 
in Barker Brothers v. Joos, ante, p. 311, [171 P. 1085].
The judgment is affirmed.
James, J., and Works, J., pro tem., concurred.